Title: To George Washington from William Jackson, 19 June 1782
From: Jackson, William
To: Washington, George


                  
                     Sir,
                     War Office June 19th
                     1782
                  
                  
                     I do myself the honor to transmit Your Excellency a
                     resolve of Congress respecting the Flags to be furnished by the British
                     Commander in Chief for conveying such of the exiled Citizens of Carolina as
                     wish to return, and lists of the families who are to be the subjects of this
                     resolve, with the ports they wish to go to. I have the honor to be, with
                     profound respect, Your Excellency’s most obedient servant.
                  
                     W. Jackson Assistt Secy at War.
                     
                  
               